Terrell, J.
Preston Goolsby was convicted in Lake County of being present, aiding and abetting one Lewis Parker in the larceny of a steer, the property of George J. Griffin. He was sentenced to the State prison for two years and seeks to have this judgment reversed.
The insufficiency of the evidence to support the verdict and the refusal of the court to charge the jury that the “State must prove beyond a reasonable doubt that the animal in question was the property of George J. Griffin and the State must show that the animal in question was the *308identical animal described by George J. Griffin in the testimony,” are the only errors presented for reversal.
It appears that the requested charge or such portion thereof as plaintiff in error was entitled to have given was fully covered in the general charge to the jury and the refusal of the court to repeat the same could not properly be assigned as error. Hall v. State, 78 Fla. 420, 83 South. Rep. 513.
The evidence was in part circumstantial, but we think that it warrants the verdict, and it nowhere appears that the jury was influenced by circumstances outside of the evidence adduced.
Where there is any evidence to support the verdict, it will not be set aside as against such evidence unless it is made clear that the jury were improperly influenced by considerations foreign to the evidence. Browning v. State, 41 Fla. 271, 26 South. Rep. 639; Lindsey v. State, 53 Fla. 56, 43 South. Rep. 87; Adams v. State, 56 Fla. 1, 48 South. Rep. 219; Barnhill v. State, 56 Fla. 16, 48 South. Rep. 251.
The judgment of the Circuit Court of Lake County is, therefore, affirmed.
Whitfield, P. J., and West, J., concur.
Taylor, C. J., and Ellis and Browne, J. J., Concur in the Opinion.